DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17, drawn to a patient turning device for a patient support apparatus, classified in A61G7/05776, in the reply filed on 5/10/2021 is acknowledged.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claim Objections
Claim 17 is objected to because of the following informalities:  
There is no period (.) at the end of the claim 17. Claims must end with a period (.). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler (US 7,712,171).
Regarding Claim 1, Butler teaches: A patient turning device (Abstract) for a patient support apparatus including a support surface (40) sized to support a patient (Col 3 Lines 37-40), said patient turning device comprising: a first bladder assembly (54 – Fig. 5) comprising a first plurality of layers including a first upper layer opposite a first lower layer to at least partially define a first bladder volume (see annotated Figure 6.1 from Butler below), and a first inlet port (136 – Fig. 5) in communication with said first bladder volume (Fig. 5) and configured to be arranged in fluid communication with a fluid source (130 – Fig. 5) for selectively inflating said first bladder volume (Col 6 Lines 14-16 and Claim 2); and a second bladder assembly (56 – Fig. 5) coupled to said first bladder assembly and comprising a second plurality of layers including a second upper layer opposite a second lower layer to at least partially define a second bladder volume separate from said first bladder volume (see annotated Figure 6.1 from Butler below), and a second inlet port (138 – Fig. 5) in communication with said second bladder volume (Col 6 Lines 14-16 and Claim 3) and configured to be arranged in fluid communication with the fluid source (130 – Fig. 5) for selectively inflating said second bladder volume (Col 6 Lines 14-16), wherein at least a portion of said first lower layer of said first bladder assembly is positioned to overlap (see annotated Figure 6.1 below from Butler) at least a portion of said second upper layer of said second bladder assembly to define an overlapping region of said first and second bladder assemblies (Col 7 Lines 1-3).

    PNG
    media_image1.png
    391
    666
    media_image1.png
    Greyscale

Annotated Figure 6 from Butler
Regarding Claim 2, Bulter teaches: The patient turning device of claim 1, wherein said overlapping region (see annotated Figure 6.1 above) is further defined by said portion of said first lower layer of said first bladder assembly beingApplication No.: 16/220,5913 Docket No.: 060252.00413 arranged in direct contact with said portion of said second upper layer of said second bladder assembly (see annotated Figure 6.1 above).
Regarding Claim 3, Bulter teaches: The patient turning device of claim 1, wherein said first bladder assembly further comprises a first outer perimeter seal coupling (112 – Fig. 6) at least two of said first plurality of layers (Col 6 Lines 2-4 and see annotated Figure 6.2 below), wherein said second bladder assembly further comprises a second outer perimeter seal (122/124 – Fig. 5 and Col 6 Lines 7-10) coupling at least two of said second plurality of layers (see annotated Figure 6.2 below), and wherein each of said first and second outer perimeter seals define a respective outer periphery of said first bladder volume and said second bladder volume, wherein each of said first bladder assembly and said second bladder assembly (Col 6 Lines 17-19) comprises complementary coupling features coupled to one another outward of see annotated Figure 6.2 below).

    PNG
    media_image2.png
    498
    816
    media_image2.png
    Greyscale

Annotated Figure 6.2 from Butler
Regarding Claim 4, Butler teaches: The patient turning device of claim 3, wherein said first bladder assembly (54) further comprises a first wedge seal (112 – see annotated Figure 6.2 above) coupling said first plurality of layers with said first wedge seal (111 – Fig. 6 and Col 5 Lines 57-59) positioned adjacent to a side of said first outer perimeter seal opposite said first bladder volume (Fig. 6), wherein said second bladder assembly (56) further comprises a second wedge seal (111) coupling said second plurality of layers with said second wedge seal positioned adjacent to a side of said second outer perimeter seal opposite said second bladder volume (Fig. 6 and Col 5 Lines 57-59), wherein each of said first and second wedge seals are configured to constrain corresponding sides of said respective first and second bladder volumes to a provide for a wedge shape (Fig. 6) of said first and second bladder assemblies when said first and second 
Regarding Claim 8, Butler teaches: The patient turning device of claim 1, wherein said first bladder assembly (54 - Fig. 5) further comprises a first crease seal (112) coupling (114/116) said first plurality of layers (100/104 in Fig. 6), and said second bladder assembly (56 – Fig. 5) further comprises a second crease seal (122/124 in Fig. 5) coupling said second plurality of layers (100/106 – Fig. 5), wherein said first and second crease seals further define said overlapping region to limit a maximum height (‘D’ – Fig. 5) of said first and second bladder assemblies when said first and second bladder volumes are selectively inflated (Fig. 5 and Col 5 Lines 59-67) with the fluid from the fluid source (132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Butler (US 7,712,171) in view of Bolden et al. (US 6073289).
Regarding Claim 5, Butler teaches: The patient turning device of claim 3, but does not teach, further comprising a collar coupled to said first upper layer of said first bladder assembly Bolden teaches: an air fluidized bed (10) with a support section (24). The fluidized section (24) has a medium and includes a pair of inflatable rings (26/28 – Fig. 4/5) to form an outer border (30). The ring bladders (26/28) form the containment system for holding the medium (32) within the section (24) of the bed (10) (Col 4 Lines 33-43).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the outer ring surrounding the bladders of Butler to the bladder assembly of Bolden as an additional collar to further seal the already enclosed bladder would not alter the function of the bladder to maintain a set volume of fluid within the bladder. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Butler (US 7,712,171) in view of Dionne et al. (US 8,201,292)
Regarding Claim 6, Butler teaches: The patient turning device of claim 5, but does not teach, wherein said second inlet port is coupled to said second upper layer of said second bladder assembly, wherein said first upper layer of said first bladder assembly defines a port opening with said second inlet port extending through said port opening. Dionne teaches: an air pump (325) that supplies pressure to the tubing system of the upper and lower cushion bladders through connectors (35/45 – Fig. 3A-3C) at the top surface of the cushions (see Figures 3A-3C).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the pumps port at the top of the bladder from Dionne to the location of the port from Bulter as a change in location is considered an obvious modification. Rearranging parts of an invention involves only routine skill in the art and would not modify the intended function of the port or pump. In re Japikse, 86 USPQ 70.
Regarding Claim 7, Butler teaches: The patient turning device of claim 6, wherein said first bladder assembly (54) further comprises a first wedge seal (111 – Col 6 Lines 29-33) coupling said first plurality of layers with said first wedge seal positioned adjacent to a side of said first outer perimeter seal (112 compared to 111 – Fig. 6) and opposite said first bladder volume (Fig. 6) and configured to constrain a corresponding side of said first bladder volume (Col 6 Lines 30-31 - ‘restraint 111 limits the expansion of the bladder along the center line 58’).
Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view Rigoni et al. (US 20170049647).
Regarding Claim 9, Butler teaches: The patient turning device of claim 1, but does not teach wherein said first plurality of layers further comprise first interior layers between said first upper and lower layers with said first bladder assembly further comprising a first inner perimeter seal coupling at least an adjacent pair of said first interior layers to at least partially define said first bladder volume, wherein said second plurality of layers further comprise second interior layers between said second upper and lower layers with said second bladder assembly further comprising a second inner perimeter seal coupling at least an adjacent pair of said second interior layers to at least partially define said second bladder volume, and wherein said first and second inner perimeter seals further define said overlapping region of said first and second bladder assemblies. Rigoni teaches: 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 10, Butler teaches: The patient turning device of claim 1, but does not teach, wherein said first plurality of layers further comprise first interior layers between said first upper and lower layers with said first bladder assembly further comprising a first baffle seal coupling said first upper layer and an adjacent one of said first interior layers, wherein said second plurality of layers further comprise second interior layers between said second upper and lower layers with said second bladder assembly further comprising a second baffle seal coupling said second upper layer and an adjacent one of said second interior layers. Rigoni teaches: an inflatable body (30) with a top sheet and a bottom sheet (26/27) that on either or both sheets can have multiple layers that may be formed of the same or different material (Para 0076/Para 0079). Additionally the passages that hold the air are covered with materials that have air-permeable properties to cover and define the cavities (Para 0084).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 11, Butler teaches: A patient turning device (Abstract) for a patient support apparatus including a support surface (40) sized to support a patient (Col 3 Lines 37-40), said patient turning device comprising: a bladder assembly (54/56 – Fig. 5) comprising a plurality of layers including an upper layer (104/106 – Fig. 6), a lower layer opposite said upper layer (100), an outer perimeter seal (112 – Fig. 6) coupling at least two of said plurality of layers to at least partially define a bladder volume (Fig. 6) configured to be arranged in fluid communication (130 – Fig. 5) with a fluid source to selectively receive fluid from the fluid source (132); and a crease seal (112) coupling (114/116) said plurality of layers and positioned within said outer perimeter seal such that said bladder volume is at least partially defined by said crease seal (112) with said crease seal configured to limit a maximum height (‘D’ – Fig. 5) of a side of said bladder assembly when said bladder volume is selectively inflated (Fig. 5 and Col 5 Lines 59-67) with the fluid from the fluid source (132). Butler does not teach: an interior layer between said upper and lower layers. Rigoni teaches: an inflatable body (30) with a top sheet and a bottom sheet (26/27) that on either or both sheets can have multiple layers that may be formed of the same or different material (Para 0076/Para 0079). Additionally the passages that hold the air are covered with materials that have air-permeable properties to cover and define the cavities (Para 0084).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 12, Butler teaches: The patient turning device of claim 11, wherein the crease seal (112 and 122/124 – Fig. 6) couples all of said plurality of layers to one another (Fig. 5).
Regarding Claim 13, Butler teaches: The patient turning device of claim 11, but does not teach, further comprising an inner perimeter seal coupling at least an adjacent pair of said interior layers to at least partially define said bladder volume with said inner perimeter seal positioned inwardly relative to said outer perimeter seal. Rigoni teaches: an inflatable body (30) with a top sheet and a bottom sheet (26/27) that on either or both sheets can have multiple layers that may be formed of the same or different material (Para 0076/Para 0079). Additionally the passages that hold the air (‘bladder’) are covered with materials that have air-permeable properties (‘seal’) to cover and define the cavities (Para 0084).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 14, Butler teaches: The patient turning device of claim 13, further comprising another outer perimeter (112 – Fig. 6) coupling another adjacent pair of said interior layers to at least partially define said bladder volume (Fig. 6), but does not teach, wherein said inner perimeter seal is interleaved between said outer perimeter seals such that the side of said  Rigoni teaches: an inflatable body (30) with a top sheet and a bottom sheet (26/27) that on either or both sheets can have multiple layers that may be formed of the same or different material (Para 0076/Para 0079). Additionally the passages that hold the air (‘bladder’) are covered with materials that have air-permeable properties (‘seal’) to cover and define the cavities (Para 0084).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 16, Butler teaches: The patient turning device of claim 11, further comprising a wedge seal (111/112 – see annotated Figure 6.2 above) coupling said plurality of layers with said wedge seal positioned adjacent to a second side of said outer perimeter seal and opposite said bladder volume with said wedge seal configured to constrain the second side of said bladder volume (Fig. 6 and Col 5 Lines 57-59) to provide for a wedge shape of said bladder assembly when said bladder volume is selectively inflated with the fluid from the fluid source (Fig. 5/6).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Regarding Claim 17, Butler teaches: The patient turning device of claim 11, further comprising a baffle seal coupling said interior layer and one of said upper or lower layers with said baffle seal configured to facilitate uniform expansion of said bladder assembly as said bladder volume is selectively inflated with the fluid from the fluid source. Rigoni teaches: an inflatable body (30) with a top sheet and a bottom sheet (26/27) that on either or both sheets can have multiple layers that may be formed of the same or different material (Para 0076/Para 0079). Additionally the passages that hold the air are covered with materials that have air-permeable properties to cover and define the cavities (Para 0084).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally layer between the top and bottom bladder surfaces as extra material/layer/insert from Rigoni to the bladder of Butler would not alter the inflation/deflation height, pressure or intended use of the bladder to turn a patient. The additional seal as well would only increase the overall protection of air leaving or entering the bladder when the intention of the bladder was to prevent the separation of the layers.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Butler (US 7,712,171), Rigoni et al. (US 20170049647), and further in view of Dionne et al. (US 8,201,292) 
Regarding Claim 15, Butler teaches: The patient turning device of claim 13, further comprising an inlet port (136/138 – Fig. 5), wherein opposing sides of said inner perimeter seal taper outwardly (Fig. 5/6) from a midline of said bladder assembly from said inlet port towards said crease seal (112 and 122/124 – Fig. 6). but does not teach, coupled to said upper layer adjacent said inner perimeter seal and in communication with said bladder volume with said  Dionne teaches: an air pump (325) that supplies pressure to the tubing system of the upper and lower cushion bladders through connectors (35/45 – Fig. 3A-3C) at the top surface of the cushions (see Figures 3A-3C). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the pumps port at the top of the bladder from Dionne to the location of the port from Bulter as a change in location is considered an obvious modification. Rearranging parts of an invention involves only routine skill in the art and would not modify the intended function of the port or pump. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/11/2021